         CASE 0:20-cv-01929-SRN-HB Doc. 49 Filed 11/25/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                 Case No. 20-CV-1929
                       Plaintiff,

        --against--
                                                 AMENDED NOTICE OF EMERGENCY
 JAMIE KREIL,                                    EXPEDITED APPEAL

                       Defendant.                DATE OF ORDER BEING
                                                 CHALLENGED: NOVEMBER 23, 2020




TO:    THE PRESIDING JUDICIAL OFFICIAL OF THE DISTRICT COURT OF
       MINNESOTA, 316 ROBERT ST N, ST PAUL, MINNESOTA 55101.

       CLERK OF THE EIGHTH CIRCUIT, 111 S 10TH ST #22.300, ST. LOUIS MO
       63102
                                    NOTICE OF APPEAL

       PLEASE TAKE NOTICE: that on November 25, 2020, Brock Fredin files an emergency
expedited appeal in reference to the November 23, 2020 Order imposing an injunction to the Court
of Appeals.




Dated: November 25, 2020


                                                           s/ brock fredin
                                                           Brock Fredin
                                                           Saint Croix Co, WI 54016
                                                           (612) 424-5512 (tel.)
                                                           brockfredinlegal@icloud.com
                                                           Plaintiff, Pro Se
